Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in granting that part of the cross motion of defendants County of Genesee, Martha Standish, Veronica Frost, Mary A. Haitz, Kathy L. Hartwig, Suzanne C. Palone, Dawn M. Waters, Charles Venditte, and Jean Winter seeking summary judgment dismissing certain causes of action in action No. 2 against those individual defendants. The failure of those defendants to support their cross motion with a copy of the pleadings filed in the action requires denial of their cross motion for summary judgment (see, CPLR 3212 [b]; DiSano v KBH Constr. Co., 280 AD2d 951, 952; Deer Park Assocs. v Robbins Store, 243 AD2d 443), regardless of the merits of the cross motion (see, Nationwide Mut. Ins. Co. v Piper, 286 AD2d 903; Niles v County of Chautauqua, 285 AD2d 988). We therefore modify the order by denying that part of the cross motion seeking summary judgment in its entirety and reinstating the second cause of action in action No. 2 against Frost, Venditte, and Winter; the third cause of action in action No. 2 against Frost, Haitz, Hartwig, Palone, Waters, and Standish; and the fifth cause of action in action No. 2 against Standish. (Appeals from Order of Supreme Court, Genesee County, Rath, Jr., J. — Summary Judgment.) Present — Hayes, J. P., Scudder, Burns, Gorski and Lawton, JJ.